DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on May 26, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Insufficient evidence in the opinion of this Board to warrant any reduction of sentence herein particularly by reason of his very extensive prior record.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.